Citation Nr: 1715186	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder.

2.  Entitlement to service connection for a skin disorder, including as due to an undiagnosed illness.

3.  Entitlement to an initial compensable rating for status post right ring finger proximal interphalangeal (PIP) joint contracture release with residual flexion deformity.

4.  Entitlement initial compensable rating for left knee degenerative joint disease (DJD) status post anterior cruciate ligament repair in excess of 10 percent from September 30, 2010 to December 8, 2010 and in excess of 0 percent beginning July 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty from April 2007 to June 2009 and served in the Reserves with a period of active duty for training (ACDUTRA) from February to September 1998.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in March 2015, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The issues of entitlement to service connection for an acquired psychiatric disability and a skin disorder as well as entitlement to an increased evaluation for the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran's ring finger disability throughout the period of appeal has resulted in limitation of motion and unfavorable ankylosis to 40 degrees of a major extremity, with evidence of pain on motion or with use, but no involvement of multiple digits on the same hand.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for service-connected status post right ring finger proximal interphalangeal (PIP) joint contracture release with residual flexion deformity are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5227 and 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b).  

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. 

In addition, the Veteran was afforded multiple VA joints examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Although it is noted that a precedential opinion that potentially implicated this case was issued by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

However, in the instant case, it is noted that the Veteran's ring finger disability, which is currently evaluated at 0 percent disabling, is already afforded the highest available rating based upon range of motion.  In order to achieve any higher evaluation for that condition from that time, the Veteran would have to show the presence of limitation of motion involving multiple digits, which has not been shown at any time during the period of appeal.  As such, any additional range of motion testing would be merely cumulative and redundant, as such findings could not be used to show how the Veteran is entitled to any higher evaluation for his ring finger disability based upon range of motion alone.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    

The Veteran's ring finger disability is current evaluated as 0 percent in accordance with the rating criteria for Single Digits under the Rating Schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  Under Diagnostic Code 5227, a 0 percent evaluation is warranted for unfavorable or favorable ankylosis of either a major or minor ring finger.  Under Diagnostic Code 5230, a 0 percent evaluation is warranted for any limitation of motion of either a major or minor ring finger.  These are the highest evaluations available for the single involvement of a ring finger.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  However, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  Painful motion alone, though, is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his current evaluation of 0 percent inadequately reflects the severity of his disability.  In this regard, he has stated that he continues to suffer from pain which limits his functional ability in his right hand.

A review of the Veteran's service treatment records show that on January 2008 the Veteran complained of continual contracture of the right ring finger.  A patient movement report dated January 2008 showed that the Veteran suffered a right finger injury.  A Statement of Medical Examination and Duty Status dated February 2008 showed Line of Duty Determination granted for right ring finger.  A Beth Israel Deacon Medical Center record dated August 2008 showed that the Veteran had surgery for a flexure contracture of the right ring finger.

A review of the Veteran's post-service outpatient treatment records only shows a history of a right ring finger injury, but no discussion of pain, functional impairment, or ranges of motion.

At an August 2011 VA Gulf War exam the Veteran reported slight pain during stormy weather and indicated no significant functional limitation.  Physical examination showed no impaired strength or dexterity of the right hand fourth digit.  There was no angulation, ankylosis, or amputation.  The examiner noted the range of motion was 20 degrees active extension posterior PIP joint 4th digit right hand with full passive extension with full flexion.  There was no gap of the right middle finger to the proximal transverse crease of the hand on maximal flexion of the finger. X rays showed ring finger flexed at the PIP joint with no fracture or bony erosion.  The Veteran was diagnosed with status post right ring finger PIP joint contracture release with residual flexion deformity.

At a July 2016 VA examination, the VA examiner noted that the range of motion was maximum extension to: metacarpophalangeal (MCP) 0 degrees; PIP 40 degrees; distal interphalangeal (DIP) 0 degrees; maximum flexion to: MCP 90 degrees; PIP 100 degrees; DIP 60 degrees.  There was no gap between the pad of the thumb and the fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The range of motion was not abnormal.  There was no pain noted on examination.  There was no evidence of pain with the use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional functional loss or range of motion after three repetitions.  The Veteran's hand grip was 4/5.  There was no muscle atrophy.  The ring finger was ankylosed in 40 degrees of flexion.  The ankylosis did not result in limitation of motion of the other digits or interfere with the overall function of the hand.  Imaging studies have been performed and there were no significant diagnostic test findings or results.  The Veteran reported that he feels as though the right hand is slightly weaker and that he has difficulty with working with power tools.  He denied having any functional loss or functional impairment of the joint being evaluated, including, but not limited to, repeated use over time.

Based on the set out above, the Board finds that an initial rating of 10 percent for the Veteran's right ring finger is warranted.  This is based upon the Veteran's evaluation of 0 percent due to a showing of unfavorable ankylosis and abnormal range of motion in the right ring finger only without any effect or involvement of the other fingers.  Additionally, the evidence is in relative equipoise that the Veteran's suffers painful motion in the finger.  The Board chooses to credit the Veteran's lay evidence, particularly during flare-ups.
In order to warrant the next higher evaluation the evidence must show involvement of loss of motion or ankylosis in multiple digits of the right hand.  As the Veteran's right ring finger has not been shown in the evidence of record to have these manifestations at any point during the period of appeal, the criteria for a higher evaluation are not met.


ORDER

Entitlement to a 10 percent rating for status post right ring finger proximal interphalangeal (PIP) joint contracture release with residual flexion deformity is granted for the appeal period.


REMAND

Increased Rating Left Knee

Here, it is noted that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia, 28 Vet. App. at 158, the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The range of motion testing accomplished in the examination undertaken at the July 2016 VA examination does not appear to include those required pursuant to the holding in Correia, or an explanation as to why they could not be done. 

Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

Service Connection Claims

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with VA examinations for his acquired psychiatric disability and skin disorder.

Acquired Psychiatric Disability

In regard to the acquired psychiatric disability, the Veteran's July 2016 VA examiner opined that the Veteran did not have a current diagnosis of PTSD.  However, it was noted that the Veteran did meet the criteria for a diagnosis of a depressive disorder not otherwise specified.  Although the VA examiner opined that this condition was less likely than not related to military service, he did not provide any further rationale, other than to state that the evidence of record did not support such.  The Board finds that this opinion is incomplete because the VA examiner has not specifically provided the foundation for his finding by pointing to any specific examples or citations to any relevant medical authority.  

In particular, the VA examiner did not appear to address the Veteran's lay complaints regarding the onset of psychiatric symptoms, which have now been diagnosed as a depressive disorder, as originating from his experiences while serving in Southwest Asia during military service.  In this regard, the Board notes that an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Accordingly, the Veteran's claims file should be returned to the July 2016 VA examiner for the provision of an addendum opinion.  In particular, the VA examiner must provide a thorough rationale for his opinion regarding the Veteran's diagnosed depressive disorder, to include consideration and discussion of the Veteran's onset of complaints in relation to his military service as well as citations to relevant medical authority where appropriate.

Skin Disorder

Here, the Veteran was provided with a VA examination for his skin disorder in July 2016.  The VA examiner diagnosed the Veteran with rosacea and opined that it was less likely than not related to the Veteran's military service, as the Veteran's treatment records did not reflect treatment for such, despite the Veteran's lay statements that he had first begun to experience symptoms of this condition in service in 2007.  It was also noted that the Veteran was treated for tinea in service, but this resolved at that time without any current residuals.

The examiner further noted that rosacea is a common disorder that is most frequently observed in fair-skinned individuals.  The development of rosacea is not well understood.  Some contributing factors may include abnormalities in innate immunity, inflammatory reactions to cutaneous microorganisms, ultraviolet damage, and vascular dysfunction.  However, there was no discussion of whether the environmental factors to which the Veteran would have been exposed in Southwest Asia could have also been potential causes for the Veteran's rosacea, particularly in light of the fact, as pointed out in the VA examiner's discussion above, that there are a multitude of causes for that condition.

The Board finds that the directives of the March 2015 Remand where not properly followed, as the examiner was directed to specifically consider any relationship to environmental factors in service in Southwest Asia in relation to the development of the current rosacea.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the VA examiner did not address this issue specifically and it is of high relevance to the inquiry at hand, the Board finds that this issue must also be returned to the VA examiner for the provision of an addendum opinion, to specifically include a discussion of whether there was any relationship to environmental factors in service in Southwest Asia in relation to the development of the current rosacea.  In this regard, a complete rationale must be provided, to include citation to relevant medical authority where appropriate.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected left knee disability. The record, to include a copy of the claims file, should be made available to the examiner, who is to accomplish the following: 

(a) Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Correia, these tests should be accomplished: Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the right knee and/or any of the other symptoms during flare-ups and/or with repeated use. To the extent possible, that should be expressed in terms of additional motion loss.

Review the examination report to ensure that it is in compliance with this remand, and if deficient, implement corrective actions.

2. Additionally, return the record to the VA examiner who offered the July 2016 opinion for the Veteran's acquired psychiatric disability. The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability is attributable to his military service. In particular, the VA examiner must consider and discuss the Veteran's competent and credible lay statements regarding onset of his psychiatric symptoms in relation to his military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, return the record to the VA examiner who offered the July 2016 opinion for the Veteran's skin disorder. The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

For any diagnosed skin disorder, is it at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, to include environmental exposures (i.e., burn pits, etc.) in the Persian Gulf?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


